Case 18-04908        Doc 34     Filed 05/13/19     Entered 05/13/19 15:59:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04908
         Kris Gatson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/22/2018.

         2) The plan was confirmed on 06/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/06/2018.

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04908             Doc 34         Filed 05/13/19    Entered 05/13/19 15:59:44                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $2,261.56
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $2,261.56


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,459.39
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $101.64
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,561.03

 Attorney fees paid and disclosed by debtor:                         $700.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ABC CRED&RCV                            Unsecured      1,423.00            NA              NA            0.00       0.00
 Alexian Brothers Medical Center         Unsecured         526.75           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00      1,859.48        1,859.48           0.00       0.00
 AmSher Collection Services              Unsecured      1,859.07            NA              NA            0.00       0.00
 Ars Inc                                 Unsecured         169.00           NA              NA            0.00       0.00
 Bank of America                         Unsecured           1.00           NA              NA            0.00       0.00
 Cardiovascular Associates at ABHVI      Unsecured         462.00           NA              NA            0.00       0.00
 check into Cash                         Unsecured      1,000.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         700.00        810.00          810.00           0.00       0.00
 City of Elmhurst                        Unsecured         200.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                  Unsecured      1,799.90       1,799.90        1,799.90           0.00       0.00
 Creditonebnk                            Unsecured           0.00           NA              NA            0.00       0.00
 DirecTV                                 Unsecured         722.37           NA              NA            0.00       0.00
 First Savings Bank of Hegewisch         Unsecured         150.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00           NA              NA            0.00       0.00
 Illinois Tollway                        Unsecured     11,094.30     11,794.30        11,794.30           0.00       0.00
 Internal Revenue Service                Priority       1,500.00       2,397.88        2,397.88           0.00       0.00
 Internal Revenue Service                Unsecured           0.00        674.88          674.88           0.00       0.00
 JPMorgan Chase Bank, NA                 Unsecured           1.00           NA              NA            0.00       0.00
 LVNV Funding LLC                        Unsecured         416.80           NA              NA            0.00       0.00
 Mcsi Inc                                Unsecured         200.00           NA              NA            0.00       0.00
 Mrsi                                    Unsecured         200.00           NA              NA            0.00       0.00
 Peritus Portfolio Services              Unsecured            NA     13,161.14        13,161.14           0.00       0.00
 Peritus Portfolio Services              Secured       19,114.54     18,201.14         5,040.00        595.99     104.54
 Resurgent Capital Services              Unsecured         374.00        542.55          542.55           0.00       0.00
 Sprint                                  Unsecured           1.00      1,941.13        1,941.13           0.00       0.00
 Suburban Towing                         Unsecured         500.00           NA              NA            0.00       0.00
 United States Dept Of Education         Unsecured     10,858.00     11,591.62        11,591.62           0.00       0.00
 Village of Hillside Parking             Unsecured         200.00           NA              NA            0.00       0.00
 Village of Markham                      Unsecured           1.00           NA              NA            0.00       0.00
 Zale Delaware Inc/sj                    Unsecured      1,029.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04908        Doc 34      Filed 05/13/19     Entered 05/13/19 15:59:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,040.00            $595.99           $104.54
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,040.00            $595.99           $104.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,397.88               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,397.88               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,175.00               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,561.03
         Disbursements to Creditors                               $700.53

 TOTAL DISBURSEMENTS :                                                                       $2,261.56


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
